DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/24/20.

Rejection Status
The final rejection is withdrawn and a new non-final rejection follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030053056 A1 (Ohazama, Hidetaka) in view of US 8615871 B2 (Eto; Isao). 


    PNG
    media_image1.png
    226
    244
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    281
    391
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    381
    427
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    237
    411
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    332
    440
    media_image5.png
    Greyscale
 
[1] comprising a pad portion disposed at a non-display area [see figure 1 any area outside the viewable area]; and 5a flexible printed circuit board [4] comprising a contact portion which contacts the pad portion [see area where substrates 4 and 2 overlap], wherein the flexible printed circuit board comprises a scale pattern spaced apart from the contact portion [see figures 2 and 3e], the scale pattern comprises a plurality of scales arranged at a constant interval in a 10direction parallel to an extending direction of the contact portion [see the scale spacing shown in figures 2 and 3e].  Ohazama lack end portion of the scale pattern is aligned with an end portion of the contact portion on an imaginary line.  However, Eto’s figure 2 teaches an alignment pattern 43 having an end portion aligned with a contact portion.  See 42, area B and 43’s relative alignment.  Improved electrode alignment would have been an expected.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Eto with Ohazama.
Per claim 2, Ohazama in view of Eto teaches the display device of claim 1, wherein each of the plurality of scales has a length 15substantially the same as the constant interval in the extending direction of the contact portion [see the equal distance between the three alignment marks in figure 3e].  
Per claim 3, Ohazama in view of Eto teaches the display device of claim 1, wherein the plurality of scales has sizes substantially the same as each other [see figure 3e].  
Per claim 204, Ohazama in view of Eto teaches the display device of claim 1, wherein the plurality of scales has shapes substantially the same as each other [see figure 3e].  
Per claim 5, Ohazama in view of Eto teaches the display device of claim 1, and implies each of the plurality of scales comprises a material substantially the same as a material of the contact portion.  However, common knowledge teaches forming marks and pads using the same manufacturing steps in order to reduce the number of manufacturing steps.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
 Per claim 6, Ohazama in view of Eto teaches the display device of claim 1, wherein each of the plurality of scales has at least one of shapes of circles, polygons, numbers and letters [figure 3e, polygons are used].  
Per claim 57, Ohazama in view of Eto teaches the display device of claim 1, wherein the pad portion comprises a first alignment mark [15b], and the flexible printed circuit board comprises a second alignment mark [20b].  
Per claim 8, Ohazama in view of Eto teaches the display device of claim 7.  Ohazama in view of Eto lacks the end portion of the second alignment mark is 10aligned with the end portion of the contact portion and the end portion of the scale pattern on the imaginary line.  However, it would have been within the level ordinary skill and common knowledge to align the second alignment mark with the imaginary line order to ensure proper alignment of the pads.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claim 9, Ohazama in view of Eto teaches the display device of claim 7, wherein the second alignment mark is spaced apart from the contact portion and the scale pattern [see figures 2A and 3a-3e].  
Per claim 10, Ohazama in view of Eto teaches the display device of claim 7.  Ohazama in view of Eto lack the second alignment mark is disposed between the contact portion and the scale pattern.  However, it was within the level of ordinary skill and common knowledge adjust the position of the alignment marks and scale in order to assure proper alignment of the pads.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 

Per claim 12, Ohazama in view of Eto teaches the display device of claim 8.  Ohazama in view of Eto lack the contact portion has a contact depth23LO-201807-117-1-USO FP180099-USWTP0130USdetermined based on the number of scales overlapping the pad portion among the plurality of scales.  However, it was a matter of optimization to use the number of scales to determine the contact depth.  Increasing the number of scales increases manufacturing complexity and increases alignment refinement.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871